Citation Nr: 9923586	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1969 
to November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

At a May 1998 Regional Office hearing, the appellant elected 
to withdraw claims of entitlement to service connection for 
coronary artery disease and for systemic lupus, secondary to 
herbicide exposure.  Therefore, the only issue currently 
before the Board is the claim of entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The appellant was stationed in Vietnam from January 1970 
to December 1970.  

2.  The appellant has been diagnosed with PTSD related to his 
combat experiences in Vietnam.  

3.  The appellant was exposed to mortar fire in Vietnam.  

4.  The appellant is shown to have experienced stressful 
events in service that resulted in the development of PTSD.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.303(f) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible because a VA physician has diagnosed the 
appellant as having PTSD that is related to his combat 
experiences in Vietnam.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, it the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The appellant assets that he has PTSD that is related to 
traumatic events to which he was exposed while stationed in 
Vietnam.  In testimony given at a May 1998 regional office 
hearing and at a May 1999 video conference hearing before a 
member of the Board, the appellant claimed that he served 
with the 25th Infantry Division (25th Inf. Div) while in 
Vietnam and was involved in night patrols around the 
perimeters of "Tan An" and Chu Chi; that he saw people 
killed and maimed by land mines; that he was exposed to many 
rocket/mortar attacks; and that a fellow serviceman,  
[redacted], had his brains blown all over him (the 
appellant) while the two were on patrol duty on bunkers in 
Tay Ninh.  

In a November 1997 medical statement, a VA physician reported 
that the appellant was definitely diagnosed as having PTSD 
that was considered to be related to combat experiences in 
Vietnam.  

Review of the appellant's claims file, which includes copies 
of his service personnel records, reveals that he was in 
Vietnam from January 1970 until his separation from service 
in November 1970, and that he was a laundryman and fumigator.  
He was attached to the 228th Supply and Service Company (S & 
S Co.) of the 29th General Support Group, which was stationed 
in Tay Ninh, from February 1970 until it was closed in July 
1970, and then was attached to the 506th S & S Co. of the 
29th General Support Group in Long Binh, from August 1970 
until his discharge in November 1970.  

In a November 1998 response to a request from VA, the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
submitted unit records that showed that there were several 
instances of mortar fire directed by the enemy upon Tay Ninh, 
the base location of the 228th S & S Co., during the period 
that the appellant was attached to the 228th S & S Co.  The 
report from USASCRUR also indicated that there was no 
evidence showing that the appellant was ever assigned to the 
25th Inf. Div.

Although the appellant claims to have witnessed the death of 
[redacted] in Vietnam, information provided by 
USASCRUR in its November 1998 report showed that  
[redacted] was killed in action in Thua Thien province in 
February 1970.  A map of South Vietnam shows that Thua Thien 
province was located in the extreme northern part of South 
Vietnam, whereas Tay Ninh was in the southern part of South 
Vietnam, separated by more than a hundred miles from Thua 
Thien.  Because the evidence does not show that the appellant 
was ever in Thua Thien province, the Board does not find 
credible his account of seeing [redacted] shot and 
killed.  Nor does the evidence support the appellant's 
contention that he served with the 25th Inf. Div.  

However, the report from USASCRUR does confirm that the 
appellant's unit, the 228th S & S Co, came under several 
periods of mortar fire during the time he was attached to it.  
Therefore, the Board concludes that there is sufficient 
evidence to support his claim that he was exposed to 
stressful events in Vietnam that led to the development of 
his PTSD.  Given the evidence that the appellant was exposed 
to stressful events in Vietnam and now has a confirmed 
diagnosis of PTSD related to combat experiences in Vietnam, 
the Board finds that service connection is warranted for 
PTSD.  


ORDER

Service connection is granted for PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

